After stating the facts,
Miner, J.,
delivered the opinion of the court.
The questions to be determined in this case are, first, does the deed of assignment convey to the assignee the six different pieces of land-in Wasatch County, when such property was not specifically described in the schedule annexed to the assignment ?
Second, what was the effect of the failure to record- the deed of assignment in Wasatch county?
*414Third, does the complaint show that Rasband Brothers, or their assigns had any interest in the property in Wasatch county, which was left by the deceased Thomas Rasbund ?
With reference to the first proposition, section 88, Rev. Stat. 1898, among other things, provides, that an assignor shall, in a general way, describe the property assigned, with its location; that the assignor shall annex to such an assignment an inventory, under oath, of his estate, real and personal, according to the best of his knowledge, and record the same in the office of the recorder of the county where the property is located; that such inventory shall not be conclusive as to the amount of the debtor’s estate, and such assignment shall vest in the assignee the title to any other property belonging to the debtor at the time of making the assignment, except property exempt from execution.
Sec. 97, Rev. Stat. 1898, provides that no assignment shall be declared fraudulent or void for the want of any list or inventory, as provided by the title, and further provides for the examinatoin of the assignor, under oath, and the delivery to the assignee of any property embraced in the assignment.
While it is a general rule that in the construction of deeds and written contracts, general words contained in the instrument should be restricted and controlled in their operation by those which are particular and specific, yet, it must be remembered that all rules must be considered subordinate to that primary governing rule which requires that such written instruments should be construed according to the intention of the parties. The act, when regulated by statute, should be governed by the statute in force at the time.
In looking into the assignment, and the allegations in *415the complaint, it is evident that it was the intention of the assignors to convey all their property. They assigned, transferred, set over, conveyed and sold all their individual and co-partnership property, both real and personal, including goods, chattels, effects, real estate, choses in action, and property of every name or kind whatsoever held by them, or in the name of any. other person for them, or either of them, to the assignee, and they covenanted to execute deeds of conveyance and transfer to the, assignee, in and to all property when called upon to do so. The terms used seem to manifest an intent on the part of the assignors to assign all of their property. It is true that the above words of conveyance are followed by the words that, “said property, so far as the same can now be listed and inventoried, is set forth in the schedule marked schedule “A,” hereto annexed, and made a part of the indenture.” This, however, when taken in connection with the other allegations in the complaint does not indicate an intention to qualify or limit the comprehensive language previously used.
The schedule was made a proper and convenient part of the assignment, but the inference should not be drawn that because some of the property of the assignors was left out of it, which might occur through mistake or inad-vertance, that the title to all of the property of the assignors should not pass. It appears from the complaint that when the assignment was made and the schedule drawn the assignors did not know or believe that they had any interest in the property in Wasatch county that was omitted from the schedule.' It appears that they labored under the supposition that in accordance with the dying request of their father, they had, many years prior, parted with their interest in his estate to their mother. That they were wrong in this supposition or belief does not *416necessarily imply bad faith or dishonest motives in making the assignment with this property omitted from the schedule. The assignee never knew that his assignors had any interest in the Wasatch county property until after the attachment by Murdock and Clyde. Therefore he cannot be charged with any improper motive. The provisions of our statute above referred to are sufficiently comprehensive.
If the assignment, in terms, embraced all the property of the assignors, and in a general way described the property assigned it is so far in compliance -with the statute. The inventory to be annexed was not intended to be a part of the assignment, or to limit its effect or control its operation. This is evident from the language used as to" what the inventory shall contain. The statute requires the assignor to annex to the assignment an inventory, under oath, of his estate, real and personal, according to the best of his knowledge, but that such inventory shall not be conclusive as to the amount of his estate, and that such assignment shall vest in the assignee the title of any other property belonging to the debtor; that such assignment shall not be declared void or fraudulent for the want of any list or inventory as required in the act. It is clear from the statute that the inventory is not required to be absolutely correct, but only so according to the best of the assignor’s knowledge, and to avoid any misunderstanding, confusion or mistake as to its purpose the statute provides that it shall not be declared void or fraudulent for the want of an inventory. The assignee is vested with the title to all the property, whether included in the inventory or not. The deed conveys all the assignors’ property to the assignee. Under our statute the inventory of property is simply to be annexed as a matter of convenience, and as a guide to the assignee, and for the information of those *417interested in the estate, and also as a guard against a concealment of the property.
This being a general assignment for the benefit of creditors, we are of the opinion that the deed conveyed to the assignee all the property of the assignors, except exempt property, and that the title of the assignee to all of the assignors’ interest in the land in question, is not affected by the failure of the assignors to include the property in the inventory. Smith v. Goodman, 149 Ill. 75; Falk v. Liebes, 42 Pac. 46; Bank v. Kennelly, 93 N. Y. 374; Platt v. Lott, 17 N. Y. 478; Sabin v. Lebenbaum, 26 Ore. 420; Babbitt v. Mandall, 53 Pac. 547; Burrill on Assignments, Sec. 100; McIlhenny v. Milber, 68 Tex. 359; Loomis v. Griffin, 78 Ia. 432; Schaller v. Wight, 70 Ia. 666.
In Meeker v. Felts, 23 Atl. Rep. 672m, it was held that in a general assignment by a debtor of all his real and personal property will carry his vested interest as a residuary legatee of an estate, though such interest was not included in the inventory, and it was not his intention to assign it. Pitman v. Marquardi, 52 N. E. Rep. 894.
It also appears from the complaint that the respondents Murdock and Clyde each received personal notice of the assignment, and obtained a copy of the deed of assignment prior to the time of the commencement of their action in attachment, aqd that on the 15th. day of August, 1897, the assignee mailed to each of them, notice of said assignment; that on the 14th day of June, 1898, soon after the assignee had notice of such property being located in Wasatch county, the deed of assignment was duly recorded in the office of the recorder of deeds for said county; that notice to creditors of the assignment was duly published in a newspaper in Park City, Summit *418county, as provided by statute. The deed was recorded in Summit county, where the assignors resided, and where the assignee believed all the property was located, at the time of the assignment. It was not recorded in Wasatch county until the assignee was informed by the attachment proceedings of the assignors’ interest in their father’s estate.
We are of the opinion that the notice to the attaching creditors was sufficient.- The parties had actual notice of the assignment and were not in a position to object that the statutory notice had not been given. Whittaker v. Greenwood, 17 Utah, 33; Dupee v. Salt Lake City Loan Co., 57 Pac. 845 Utah; Secs. 88, 90 and 1975 Rev. Stat. Utah, 1898.
Under the statute, the assignee should record the deed in the several counties, if there is more than one where the property of the assignor is located. It is sufficient if this is done when he ascertains where the property is located. He is not called upon to perform unreasonable or impracticable acts; but it is his duty to take possession and follow the property of the assignor where ever it may be found.
Under the statute whatever interest the assignors, as heirs, had in the real estate left by their father, passed under the deed to the assignee, subject of course to administration, the payment of debts against the estate, expenses of administration, and the rights of the widow and minor children therein. The real and personal estate belonging to Thomas Rasband, upon his death, passed to his heirs, subject to his debts, allowances, and expenses of administration, under Sec. 2825 Rev. Stat. 1898. The complaint shows that there were certain rights and interests in said estate belonging to the assignors.
The judgment of the district court in sustaining the *419demurrer and in dismissing the complaint is reversed, with costs, and the cause is remanded with directions to overrule the demurrer, set aside the judgment, and to grant a new trial and proceed in accordance with this opinion.
Bartch, C. J., and Baskin, J. concur.